*137CONCURRING OPINION
E it wall, Judge:
I agree with the holding that the merchandise, green corn on the cob, with husks on, is properly dutiable, as assessed by the collector, as “Vegetables in their natural state: * * * Not specially provided for,” under paragraph 774 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, T. D. 51802. It is significant that paragraph 724 of said act, the competing paragraph, provides a rate per bushel of 56 pounds and is an indication, in my opinion, that Congress had in mind grain corn, rather than fresh corn on the cob, in enacting that paragraph.
The term “corn,” as used in the United States, usually refers to the seeds of Indian corn, growing on a woody cob. Funk & Wagnalls New Standard Dictionary; Webster’s New International Dictionary. The seeds or kernels of sweet corn, when green, are eaten as a vegetable, but the hard ripe seeds or kernels of other varieties, after being shelled from the cob, are usually ground as a grain, or fed to horses, hogs, and sometimes to cattle, without grinding. It has been agreed that the instant merchandise is sweet com, and not grain com that is used for feed purposes or certain processing. That Congress, in tariff legislation, intended the term “corn” to refer to grain corn is evidenced by the fact that the provision for corn was made either under a subheading “Breadstuffs and Farinaceous Substances” or in the portion of the tariff act which covered such substances. In the Tariff Act of 1930, this portion is separated from the vegetable portion of schedule 7 by the respective provisions for fruits, horticultural items, nuts, and seeds. In both the Summary of Tariff Information, 1921 (p. 688) and the Summary of Tariff Information, 1929 (p. 1183), reference is made under the corn paragraph to the fact that 80 to 85 per centum of the crop is consumed on the farm and that most of the balance is used as stock feed or is consumed in flour or grist mills. In the Summary of Tariff Information, 1921 (p. 800), under the paragraph for vegetables in their natural state, reference is made to sweet corn, and in the Summary of Tariff Information, 1929 (p. 1447), under the prepared vegetable paragraph, reference is made to canned corn. Evidently, the provision for “corn” was not intended to include such corn as is used as a vegetable.
Furthermore, according to the evidence herein and the regulations of the Department of Agriculture, that Department has set up standards under the United States Grain Standards Act (7 U. S. C. § 71) for such corn as is defined as a grain, consisting of 50 per centum or more of shelled corn of the dent and flint varieties. (7 Code Federal Regulations § 26.151.) The record indicates that these varieties are grain corn and are not used in the same manner nor bought by the *138same class of purchasers as green or sweet corn. The Department has also provided consumer standards for corn on the cob, which is required to consist of cobs, well filled with tender, plump, and milky kernels. (7 Code Federal Regulations § 51.201 (1949 edition, 1952 cumulative pocket supplement); 7 Code Federal Regulations § 51.810 (1953 edition).) Such corn, of course, is the type eaten as a vegetable. While standards of the Department of Agriculture are not controlling in customs cases, they are pertinent in determining the identity of particular products. Gallagher & Ascher Co. v. United States, 24 Cust. Ct. 1, C. D. 1199.
In the case of United States v. Wing Chong Lang Co. et al., 33 C. C. P. A. (Customs) 36, C. A. D. 312, the court had before it certain salted turnips, which had been cut, sliced, reduced in size, and prepared or preserved by means of salt. It was there held that the merchandise was properly dutiable under the provision in paragraph 775 of the Tariff Act of 1930, for “Vegetables * * *, if cut, sliced, or otherwise reduced in size, * * *, or packed in salt, brine, oil, or prepared or preserved in any other way and not specially provided for,” rather than under the eo nomine provision for turnips in paragraph 773 of the same act, as modified by the trade agreements with Canada, T. D. 48033 and T. D. 49752. This holding was based upon a finding that the eo nomine provision for turnips contemplated turnips in their natural state, as evidenced by the legislative intent. While the legislative intent in the instant case is not too clear, nevertheless, I think the record fails to overcome the presumption of correctness attaching to the collector’s action.